403 N.W.2d 617 (1987)
In re Petition for DISCIPLINARY ACTION AGAINST Roger L. OLDENKAMP, Respondent.
No. C2-85-1329.
Supreme Court of Minnesota.
March 26, 1987.

ORDER
WHEREAS, a petition and supplemental petitions for disciplinary action against Roger L. Oldenkamp have been pending in this court since June 24, 1985; and
WHEREAS, by order filed on October 31, 1985, this court directed the immediate transfer of the respondent to disability inactive status as an attorney in accordance with the respondent's request and Rule 28(b)(2), Minn.R.Law.Prof.Resp.; and
WHEREAS, upon motion of the Director, Lawyers Professional Responsibility, this court by order filed on October 7, 1986, remanded the matter to the referee with instructions to determine whether the disability continues or whether the hearing on the several petitions for disciplinary action shall proceed; and
WHEREAS, the referee filed his findings and recommendation that the respondent be removed from disability inactive status and be immediately suspended from the practice of law pending the outcome of disciplinary proceedings; and
WHEREAS, on March 4, 1987, this court conducted a hearing en banc on the order to show cause filed on January 29, 1987; and
WHEREAS, Minn.R.Law.Prof.Resp. 28(c)(1) provides that in proceedings to transfer a lawyer from disability inactive status counsel shall be appointed to represent the lawyer if he does not retain counsel; and
WHEREAS, the respondent was not represented by a lawyer at the hearing on March 4, 1987, and counsel was not appointed to represent him;
IT IS HEREBY ORDERED that this court declines to direct the respondent's removal from disability inactive status at this time.